Allow me at the outset to congratulate the
President on his well-deserved election to preside over
the sixtieth session of the General Assembly. The
session that he is chairing is special because of its
scope and the importance of its issues, particularly in
view of the unfinished mandates and unfulfilled hopes
of the 2005 summit.
We cannot conceal our dissatisfaction with the
summit’s outcome. In some areas, such as development
and human rights, the outcome document reflects less
than the international community’s least common
denominator. In others, such as disarmament and
impunity, the final document is a real step back.
Nevertheless, this does not mean that we should
neglect our commitment to the reform of the United
Nations.
We must avoid past mistakes in order to ensure
the success of the next round of negotiations. The
General Assembly must set realistic goals, avoiding
expectations that cannot be met or accepting artificial
deadlines that create undue pressure on the
negotiations and must not be distracted by secondary
issues. The negotiation process must be open, inclusive
and transparent, so that all States may be free to
participate and contribute actively. We must not yield
to the temptation of creating closed negotiating groups
that can make private and non-transparent
arrangements. We must prevent small groups of States
from imposing their own national ambitions upon
others. The Secretariat must remain totally impartial.
And finally, we must see to it that decisions are made
by democratic means in conformity with the rules of
procedure.
Such principles must be borne in mind
particularly when we consider the possible reform of
the Security Council. In the last few months, we
devoted a disproportionate amount of time and effort to
the question of Security Council reform, to the
detriment of other equally important issues. During the
present Assembly session, we must give equal
emphasis to the Human Rights Council, the
Peacebuilding Commission and the negotiation of the
comprehensive convention on terrorism, in addition to
the reform of the Security Council. We deem it
necessary to revitalize the Working Group on the
reform of the Security Council so that we may work
together towards a consensus solution.
We reaffirm our commitment to Security Council
reform in order to make it more democratic and more
transparent and effective, on the basis of the principles
of sovereign equality among States, rotation, periodic
elections and accountability. Therefore, we cannot
accept having new permanent members which, due to
their permanent status, cannot he held to account and
which cannot be replaced if their performance is found
wanting. We would only favour an increase in the
number of non-permanent members of the Council,
with a possibility of re-election.
At the same time, we support reforming the
Security Council’s working methods so that it may be
more responsive to the requirements and needs of the
great majority of Member States. It is indispensable to
limit the undemocratic instrument of the veto, which
erodes the legitimacy and effectiveness of the Council.
The veto is unacceptable, especially in cases of
genocide, war crimes, crimes against humanity and
massive violations of human rights. Regrettably, the
proposal to eliminate the veto in such cases was not
included in the summit’s outcome. This question will
have to be reconsidered in the coming months in the
context of Security Council reform.
We should focus also on the accountability of the
Security Council to the broader membership. Insofar as
the Council acts on behalf of all Member States, it
should submit special reports to the General Assembly,
pursuant to Article 24, paragraph 3, of the Charter,
every time that it establishes or substantially modifies
the mandate of a peacekeeping mission, every time that
it imposes sanctions or other measures of general
application under Chapter VII of the Charter, and every
time that a draft resolution is vetoed. The General
Assembly should consider such reports with a view to
further action when necessary.
17

Furthermore, the Security Council must adopt
measures to ensure full respect for human rights and, in
particular, the right to due process of persons included
on lists of sanctions committees. The work of the
Security Council must serve as an example of the
highest standards of human rights and due process at
the international level.
My delegation wholeheartedly supports all efforts
to strengthen the international mechanisms for the
promotion and protection of human rights. We fully
support the idea of transforming the Commission on
Human Rights into a Human Rights Council. We had
hoped that the outcome document would contain
specific provisions on the structure and mandate of the
new Council. In their absence, we should devote the
next few months to designing this new institution. We
particularly deem it necessary to ensure that the
composition of the new Council reflects an equitable
geographical distribution and that its mandate may
favour expert consideration of issues, avoiding
unnecessary politicization. It is also necessary to draw
a distinction between the mandate of the new Council
and the work of the General Assembly’s Third
Committee.
We support the idea to increase substantially the
budget of the Office of the United Nations High
Commissioner for Human Rights. We are greatly
interested in the idea of submitting a single report to all
of the monitoring mechanisms established under the
various human rights treaties. In order to protect
persons with disabilities, we believe it necessary to
conclude as soon as possible the convention on
protection and promotion of the rights and dignity of
persons with disabilities.
In the next few months, this General Assembly
should also devote itself to the establishment of the
Peacebuilding Commission. In our view, this new
Commission should be a subsidiary body of the
General Assembly, maintaining an appropriate
functional relationship with the Security Council. Its
members, we believe, should be elected, and the body
should be open to all States that are making an
effective contribution to peace. Therefore, we are
opposed to having permanent members of the Security
Council automatically become members of the new
Commission. Such an unjustifiable privilege would be
one more example of the cascade effect. Similarly, we
are opposed to extending the right of veto to the work
of the new Commission. We believe that in its
decision-making the Commission should apply the
rules of procedure of the General Assembly.
We are convinced that the United Nations should
play a key role in the efforts to fight international
terrorism. Pursuant to the summit’s outcome document,
in the coming months the General Assembly should
design a comprehensive strategy against terrorism and
adopt concrete measures to strengthen and enhance
coordination in the Organization on this matter. In this
context, we would like to repeat the proposal made last
year by the President of Costa Rica, His Excellency
Mr. Abel Pacheco de la Espriella, to create a United
Nations High Commissioner on Terrorism, as an
independent, professional and permanent mechanism at
the heart of the Secretariat to ensure greater
coordination and better use of the resources available
at the global level to fight terrorism.
We also support the conclusion of the
comprehensive convention on international terrorism
by the end of this year. That draft convention already
contains a technical and precise definition of the crime
of terrorism, which will enhance judicial and police
cooperation on the basis of the principle of “prosecute
or extradite”.
We highlight the importance of law and justice in
international relations, and thus we reaffirm our
confidence in the International Court of Justice as the
best mechanism for the peaceful settlement of disputes.
Thus, we urge all nations to accept, without any
conditions, the jurisdiction of the Court. We call upon
States that may have entered reservations in their
declarations of acceptance of the jurisdiction of the
Court to withdraw them.
We reaffirm our support for the International
Criminal Court as an indispensable mechanism to
prevent and punish the most serious crimes against
mankind. We are particularly pleased at the fact that
the delegation of Costa Rica will in the next few
months preside over the Assembly of States Parties to
the Rome Statute.
This year’s negotiations on disarmament and non-
proliferation have yielded unsatisfactory results. In
particular, we believe that the General Assembly
should begin preparations for the review conference of
the United Nations Programme of Action to Action to
Prevent, Combat and Eradicate the Illicit Trade in
Small Arms and Light Weapons in All Its Aspects,
which will be held in mid-2006. That conference
18

should incorporate, in the implementation of its
Programme of Action, a human rights perspective and
the six global principles of the draft framework
convention on international arms transfers.
Regarding development, we reiterate our appeal
to implement the Millennium Development Goals and
urge developed countries to fulfil their commitments to
allocate 0.7 per cent of their gross national product to
development assistance and to do away with all
barriers and subsidies that have a negative impact on
the exports of developing countries.
Specific measures must be adopted to enhance
prevention and assistance in case of natural disasters.
In this context, I would like to recall that the Sachs
report identified Central America and the Caribbean as
the region with the highest vulnerability indices to
natural disasters. Similarly, it is indispensable to bear
in mind the importance of economically sustainable
development. In this context, I would like to highlight
the initiative of creating a “Rainforest Coalition”, led
by Costa Rica and Papua New Guinea, with a view to
protecting all forests and ensuring payment for the
environmental services that they provide. We must
recall that tropical forests benefit mankind as a whole
by sequestering the carbon dioxide produced by
industry. Unfortunately, the Kyoto Protocol does not
provide incentives to developing countries to protect
primary tropical forests. We believe that this omission
in the Kyoto Protocol must be remedied.
Regarding management, and with a view to
safeguarding the unique legitimacy of this
Organization, we deem it indispensable to strengthen
the United Nations monitoring and inspection
mechanisms, and we request that the General Assembly
consider in depth the recommendations of the Volcker
report. It is indispensable to face with absolute
transparency the cases of mismanagement and alleged
corruption that have surfaced within the Organization
in recent months.
We believe that the General Assembly should
seriously consider the question of the representation of
the Republic of China on Taiwan in the United
Nations. There is no doubt that the Republic of China
on Taiwan could contribute to the work of the
Organization. Incorporating the Republic of China on
Taiwan into the community of nations is also necessary
so that it may fully assume the rights and duties that
arise from the various legal regimes of global
governance in areas as varied as collective security,
development assistance, the fight against terrorism,
sustainable development and the various international
health mechanisms.
I would like to conclude by reiterating Costa
Rica’s unconditional commitment to the principles and
purposes of the Organization, reaffirming our faith in
the United Nations as the principle instrument of the
international community to maintain peace, and
renewing our full confidence in the Organization’s
capability to promote human rights and the well-being
of all peoples.